DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Currently, claims 66-84 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
112- 1st paragraph
Claims 70-73, 78-80, 82 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a new matter rejection.
The claims recite a particular haplotype (CGG) for the KIA SNPs recited in the claims.  The specification has been thoroughly reviewed, however no disclosure of the claimed haplotype could be found.  This haplotype constitutes essential material because it is recited in a claim.  

Response to Arguments

The response traverses the rejection and asserts that the CGG haplotype in the KIAA03019 gene was well known and described in accessible references, including references set forth in the specification.  The response argues that Francks discloses the alleles for the three marker risk haplotype that is consistently associated with lowered reading performance and that table 1 of Francks teaches that alleles at rs4504469, rs2038137, and rs2143340 are the major, major, and minor allele.  The response asserts that further evidence of that is provided in Table 1 of Paracchini and that Luciano provides support showing that the claimed alleles in the 2 NSP KIAA0319 haplotype at the recited SNPs is the major, major, and minor allele, respectively.  These arguments have been thoroughly reviewed but were not found persuasive.  Francks teaches a number of different haplotypes for the recited SNPs (table 4, page 1056).  The same is true for Luciano (table 3, page 814).  Further, Luciano states “The most consistent result of our study was the individual association with rs2143340, albeit in the opposite direction to that reported by Francks et al.”.  There is no explicit, implicit, or inherent disclosure in the present specification which supports this particular haplotype over other known haplotypes 
37 C.F.R. 1.57 INCORPORATION BY REFERNCE
 (c) Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must: 
(1) Express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" ( e.g. , "incorporate by reference"); and 
(2) Clearly identify the referenced patent, application, or publication. 

(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 

In the instant situation, the requirements for sections (c) and (d) have not been met.  Accordingly, the rejection is maintained.

112- 2nd paragraph
Claims 67, 69, 72, 73, 75, 77, 79, and 81-84, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) the claims continue to recite “separate polynucleotides that hybridize to the CGCGAG of (a)…” etc.  This recitation is confusing because it is not clear whether a single polynucleotide could hybridize to the entire haplotype thousands of bases apart or if it requires a separate polynucleotide for each position.  The same analysis holds for the SNPs in the 

B)  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Response to Arguments
With respect to section A above, the response asserts that claim 66 has been amended.  This argument has been thoroughly reviewed but was not found persuasive because other claims noted in the statement of rejection above, contain this recitation.  
With respect to section B above, the response traverses the rejection and asserts that the claims have been amended.  This argument has been thoroughly reviewed but was not found persuasive because the claims continue to recite broad language followed by narrow language.  For example, the rejection in the previous office action specifically addressed the issues with the 
112(b) necessitated by amendment
	C)  The newly amended claims recite an array comprising (a), or (b), or (c), however these recitation refer to haplotypes.  Therefore, the metes and bounds of the nucleic acids on the arrays referenced in the claims is not clear.  
	D)  Claim 80 has been amended to recite “using genomic sequencing to detect: (a) the CGCGAG haplotype…” etc, however the wherein clause in claim 80 appears to contradict this requirement by stating “if the sample comprises (a), (b), or (c)”.  Accordingly, it is not clear if the claims require detection of the particular haplotypes or not. 

Claim Rejections - 35 USC § 102


Claim(s) 81-84 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pushkarev (Pushkarev et al; Nature Biotechnology, vol 27, pages 847-850 and pages 1-2 of Online methods).
The instant claims require sequencing to detect “whether” a sample contains one of the haplotypes recited in the claims.  The claims do not require detection of any particular haplotype.  Pushkarev teaches sequencing and analysis (see Methods) the entire genome of a single person.  Pushkarev teaches obtaining a sample of whole blood and purifying Genomic DNA from the sample.  Although Pushkarev does not specifically recite the SNPs or alleles listed in the claims, in sequencing the entire genome, the prior art inherently teaches analysis of each of these positions as they inherently exist on a person’s genome.  Accordingly, the teachings of the prior art anticipate the claims.    
Response to Arguments
The response traverses the rejection and asserts that the claims have been amended to delete the term “whether”.  This argument has been thoroughly reviewed but was not found persuasive because the claims continue to recite the conditional limitation “if” in the “wherein” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634